                               Case 19-13816-LMI                  Doc 2         Filed 03/26/19              Page 1 of 2

Information to identify the case:
Debtor 1               Super Brite Screw Corp.                                                 Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name                                    EIN 59−1735881
Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                               EIN       _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Southern District of Florida
                                                                                               Date case filed for chapter 7 3/26/19
Case number:          19−13816−LMI

Notice of Chapter 7 Bankruptcy Case − Proof of Claim Deadline Set
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. This notice has important
information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that
the debtors are not entitled to a discharge of any debts or who want to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See box 9)

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer
Identification Numbers, which may appear on a version of this notice. However, the full numbers must not appear on
any document filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not
include more than the last four digits of a Social Security or Individual Taxpayer Identification Number in any
document, including attachments, that you file with the court.

WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE FAILURE TO
TIMELY PAY FILING FEE INSTALLMENTS, FAILURE TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED
SCHEDULES, STATEMENTS OR LISTS, AND FOR FAILURE TO FILE PRE−BANKRUPTCY CERTIFICATION OF CREDIT COUNSELING OR FILE
WAGE DOCUMENTATION.

                                           About Debtor 1:                                           About Debtor 2:
1. Debtor's Full Name                      Super Brite Screw Corp.
2. All Other Names Used
   in the Last 8 Years
3. Address                                 7265 W 19 Ct
                                           Hialeah, FL 33014
4. Debtor's Attorney                       Christian Somodevilla                                     Contact Phone 305−894−6163
      (or Pro Se Debtor)                   LSAS Attorneys
                                           2 S. Biscayne Boulevard
      Name and Address                     Suite 2300
                                           Miami, FL 33131
5. Bankruptcy Trustee                      Robert A Angueira                                         Contact Phone 305−263−3328
   Name and Address                        16 SW 1st Avenue
                                           Miami, FL 33130
6.      Bankruptcy Clerk's Divisional US Bankruptcy Court                                                      Hours open 8:30 a.m. − 4:00 p.m.
        Office Where Assigned Judge 301 North Miami Avenue, Room 150                                           Contact Phone (305) 714−1800
        is Chambered                  Miami, FL 33128
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's office location.       Note: The clerk's office is closed on all
     Documents may be viewed in electronic format via CM/ECF at any clerk's office public terminal (at     legal holidays.
     no charge for viewing) or via PACER on the internet accessible at www.pacer.gov (charges will
     apply). Case filing and unexpired deadline dates can be obtained by calling the Voice Case
     Information System toll−free at (866) 222−8029. As mandated by the Department of Homeland
     Security, ALL visitors (except minors accompanied by an adult) to any federal building or
     courthouse, must present a current, valid, government issued photo identification (e.g. drivers'
     license, state identification card, passport, or immigration card.)
                                                                                                           Clerk of Court: Joseph Falzone
                                                                                                           Dated: 3/28/19
                                                                                                            For more information, see page 2 >
Local Form 309B USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − Proof of Claim Deadline Set
                                                                                                                                        page 1
(08/13/2018)
                                 Case 19-13816-LMI                       Doc 2         Filed 03/26/19               Page 2 of 2
7.      ** MEETING OF CREDITORS **                         April 24, 2019 at 09:30 AM                                       **LOCATION:

     Debtors must attend the meeting to be                 The meeting may be continued or adjourned to Claude Pepper Federal Bldg, 51
     questioned under oath. In a joint case, both          a later date. If so, the date will be on the court SW First Ave Room 102, Miami,
     spouses must be present with required original
     government−issued photo identification and            docket.                                            FL 33130
     proof of social security number (or if applicable,
     Tax ID). Creditors may attend, but are not
     required to do so.


8. Presumption of Abuse                                    The presumption of abuse does not arise.
     If the presumption of abuse arises, you may
     have the right to file a motion to dismiss the
     case under 11 U.S.C. § 707(b). Debtors may
     rebut the presumption by showing special
     circumstances.


9. Deadlines                                          File by the deadline to object to discharge                           Filing Deadline: 6/24/19
                                                      or to challenge whether certain debts are
     The bankruptcy clerk's office must receive these dischargeable:
     documents and any required filing fee by the
     following deadlines. Writing a letter to the court
     or judge is not sufficient.                        You must file a complaint:
                                                          if you assert that the debtor is not entitled to
                                                          receive a discharge of any debts under any of the
     A discharge of debtor will not be issued until the   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
     Official Bankruptcy Form "Certification About a      or
     Financial Management Course" is filed by the
     debtor (unless the course provider filed a           if you want to have a debt excepted from discharge
     certificate of completion of the financial           under 11 U.S.C § 523(a)(2), (4) or (6).
     management course on behalf of the debtor).
                                                           You must file a motion if you assert that the discharge
                                                             should be denied under § 727(a)(8) of (9).


                                                           Deadline to object to exemptions:                                Filing Deadline: 30 days after the
                                                        The law permits debtors to keep certain property as                 conclusion of the meeting of creditors, or
     When Filing Proofs of Claim:                                                                                           within 30 days of any amendment to the
                                                        exempt. Fully exempt property will not be sold and
     Claims may be delivered or mailed to the clerk's distributed to creditors. Debtors must file a list of property        list of supplemental schedules, unless as
     office. Creditors with internet access have the    claimed as exempt. If you believe that the law does not             otherwise provided under Bankruptcy
     option to use the electronic claims filing program authorize an exemption that the debtors claim, you may              Rule 1019(2)(B) and Local Rule
     on the court website at www.flsb.uscourts.gov to file an objection. The bankruptcy clerk's office must                 4003−1(B) for converted cases.
     electronically file a proof of claim.              receive the objection by the deadline to object to
                                                        exemptions.
Deadlines for Filing Proofs of Claim: A proof of claim is a signed statement                            Deadline for all creditors to file a proof of
describing a creditor's claim. A proof of claim form may be obtained at                                 claim (except governmental units):
www.flsb.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by
the deadline, you might not be paid on your claim. To be paid, you must file a proof of
claim even if your claim is listed in the schedules that the debtor filed. If this is a converted
case proofs of claim filed under the initial chapter shall be deemed filed and need not be
refiled. Secured creditors retain rights in their collateral regardless of whether they file a
proof of claim. Filing a proof of claim submits the creditor to the jurisdiction of the                 Deadline for governmental units to file a proof
bankruptcy court, with consequences a lawyer can explain. For example, a secured                        of claim:
creditor who files a proof of claim may surrender important nonmonetary rights, including
the right to a jury trial.


10. Creditors with a Foreign                          Consult an attorney familiar with United States bankruptcy law if you have any questions about your
    Address                                           rights in this case. The deadlines for filing proofs of claim in this notice apply to all creditors. If you are a
                                                      creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend
                                                      the deadline to file a proof of claim.


11. Liquidation of the Debtor's                       The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's property. If the
    Property and Payment of                           trustee can collect enough money, creditors may be paid some or all of the debts owed to them, in the
                                                      order specified by the Bankruptcy Code. To ensure you receive any share of that money, you must file
    Creditors' Claims                                 a proof of claim, as described above.


12. Abandonment of Property by                        Pursuant to Local Rule 6007−1(A), the trustee will abandon at the meeting of creditors all property that
    Trustee, Deadline to Object to                    the trustee has determined is of no value to the estate and file a report within two business days.
                                                      Objections to the report must be filed within 14 days of the meeting.
    Trustee's Report

13. Option to Receive Notices                         1) EBN program open to all parties. Register at the BNC website bankruptcynotices.uscourts.gov, OR
    Served by the Clerk by Email                      2) DeBN program open to debtors only. Register by filing with the Clerk of Court, Local Form "Debtor's
                                                      Request to Receive Electronically Under DeBN Program". There is no charge for either option. See also
    Instead of by U.S. Mail                           Local Rule 9036−1(B) and (C).


14. Translating Services                              Language interpretation of the meeting of creditors will be provided to the debtor at no cost, upon
                                                      request to the trustee, through a telephone interpreter service. Persons with communications disabilities
                                                      should contact the U.S. Trustee's office to arrange for translating services at the meeting of creditors.
Local Form 309B USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − Proof of Claim Deadline Set                                        page 2
